Citation Nr: 0124685	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  97-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 1995, the Board remanded the 
case for further development.  A personal hearing was held 
before the RO in March 1998.


REMAND

In April 1999, the Board remanded the matter on appeal for 
development of additional evidence related to the alleged 
stressors, including combat in Vietnam while patrolling the 
Mekong River.  The RO provided all available information 
regarding the veteran's allegations of combat related stress 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  In June 2001, USASCRUR provided the 
command histories on the USS San Joaquin County (LST-1122) 
for 1966 to 1968; the command histories of the USS Capacon 
(AO-52) for 1967 to 1968, and a copy of the May 1968 command 
history of Naval Support Activity, Saigon, including the 
YRBM-18.

Records of the USS Capacon did not support the allegation 
made by the veteran that he was attacked by and fought three 
shipmates who placed razor blades in his bunk. Further, the 
veteran specified in an August 2001 statement that his 
service aboard LST-1122 had not been one of his alleged 
stressors.

However, the command history of YRBM-18 indicates that on May 
4, 1968, in response to an enemy attack on an allied outpost, 
the unit commenced a mortar attack which lasted almost an 
hour.  The veteran has stated that at that time, he was 
aboard a PBR attached to the YRBM-18, and participated in the 
firing.  The veteran's service personnel records indicate 
that he was attached to Naval Support Activity, Saigon, at 
the time of this attack, and that he served on YRBM-18 for 
some period.  Records indicate he was disciplined aboard 
YRBM-18 in November 1968.

The veteran alleged at a personal hearing in March 1998 that 
he was wounded during the first 3 months or so in Vietnam.  
While under mortar and sniper fire, the veteran states that 
while aboard YRBM-18 he was struck in the head or back, in 
the shoulder area, and was awarded a Purple Heart.  The 
records obtained from USASCRUR to do reflect this incident, 
nor do the veteran's service medical records show treatment 
for any wounds.  Service personnel records also do not 
indicate the award of a Purple Heart.  The veteran's Form DD-
214 indicates that he was awarded a Vietnam Service medal 
with one bronze star, denoting service during one campaign, 
which denotes service in the Republic of Vietnam from July 3, 
1965 to March 28, 1973.  This is distinct from the Bronze 
Star Medal, which is awarded for meritorious service in 
action against an enemy.  The Vietnam Service medal with one 
bronze star is not an indicator of combat.  It merely notes 
that the veteran was in Vietnam during a defined period.  The 
veteran's service personnel records also do not support his 
contention that he was awarded a Navy Commendation medal with 
"V" device.  He did receive a Navy Unit Commendation Medal, 
but such is not definitive proof of combat participation.

While there is no support in the record for his allegations 
that he was wounded by shrapnel or that he was decorated for 
actions in combat against the enemy, the Board finds that the 
evidence taken as a whole is in equipoise concerning whether 
the veteran, as an engine mechanic attached to YRBM-18, was 
engaged in combat with the enemy.  The unit histories from 
USASCRUR reflect repeated encounters with the Viet Cong, and 
the veteran's account of his duties and events is consistent 
with the mission and responsibilities of Naval Support 
Activity, Saigon.  Therefore, under the benefit of the doubt 
direction contained in the statutes at 38 U.S.C.A. § 5107(b), 
the Board concludes that the veteran was engaged in combat 
with the enemy.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, as here, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.304(f).  Therefore, the Board concludes that the veteran 
has established an in-service stressor.

However, service connection for PTSD also requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), and a link, established by medical 
evidence, between current symptoms and the in-service 
stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

In the April 1999 Remand, the Board directed development of 
evidence related to the veteran's in-service stressors.  The 
Remand provided that if the RO verified an in-service 
stressor, the veteran should be scheduled for a VA 
psychiatric examination to consider whether he met the 
diagnostic criteria for PTSD and, if so, whether it was 
related to any verified stressor.  Because the RO found that 
the veteran's alleged stressors were not verified, such an 
examination was not conducted.  However, in light of the 
Board's finding that evidence developed since the April 1999 
Remand does create a reasonable doubt as to whether or not 
the veteran engaged in combat with the enemy, it is now 
necessary to conduct a comprehensive VA psychiatric 
examination to ascertain if the medical diagnosis criteria of 
applicable regulations have been met.  

The record reflects multiple conflicting diagnoses, including 
PTSD, paranoid schizophrenia, general anxiety disorder, major 
depression, and substance abuse.  Medical records presented 
following the Board remand have not resolved this conflict, 
nor have they clarified the etiology of a mental disability, 
if any.  The Board also notes that the veteran has requested 
that VA outpatient records from Poplar Bluff and Cape 
Girardeau be obtained and reviewed in connection with his 
claim. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should make all reasonable 
efforts to obtain current medical 
treatment records, both private and VA, 
in light of the assistance provisions of 
the Veterans Claims Assistance Act and 
implementing regulations.  The RO's 
efforts in this regard should include 
obtaining any VA outpatient records from 
Poplar Bluff and Cape Girardeau.  

2.  The veteran should then be scheduled 
for a comprehensive VA psychiatric 
examination to ascertain whether he 
suffers from PTSD according to applicable 
diagnostic criteria and, if so, whether 
it is related to any verified stressor.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated special 
studies and tests deemed necessary, 
including any specialized psychological 
testing, should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should clearly 
report whether a diagnosis of PTSD is 
warranted under DSM-IV.  If so, the 
examiner should indicate whether such 
PTSD is due to combat stressors during 
Vietnam.    A detailed rationale for all 
opinions expressed is required.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


